Citation Nr: 1002331	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-37 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to August 4, 2003, for 
the grant of a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from April 1985 to April 
1996.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
is from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which awarded the Veteran a TDIU from August 4, 
2003.  The Veteran appeal the effective date of that award.  

The Veteran testified at a videoconference hearing in October 
2009 before the undersigned Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  On May 29, 1996, the Veteran filed an original claim for 
service connection for various disabilities, including 
pseudotumor cerebri. 

2.  In a September 1996 letter, the RO notified the Veteran 
that it had granted several claims but had denied service 
connection for pseudotumor cerebri.

3.  The Veteran stopped working full time on July 3, 2003.

4.  On August 4, 2003, the Veteran filed a petition to reopen 
his claim for service connection for pseudotumor cerebri. 

5.  The RO granted his petition as well as the underlying 
claim for service connection for pseudotumor cerebri, 
effective from the date he filed his petition to reopen on 
August 4, 2003.

6.  Prior to August 4, 2003, the Veteran's combined service-
connected disabilities were only 10 percent.



CONCLUSION OF LAW

The criteria for an effective date prior to August 4, 2003, 
for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claim for an earlier effective date for 
his TDIU has been properly developed for appellate review.  
The Board will then address the claim on its merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran in the development of their claim under 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159 (2009).

In regard to the Veteran's claim for an earlier effective 
date for the grant of his TDIU, the U.S. Court of Appeals for 
the Federal Circuit has held that once an underlying claim is 
granted, further notice as to downstream issues, such as the 
effective date, is not required.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA has no further 
notice obligations regarding this claim.

VA has assisted the Veteran with respect to his claim in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  
All identified and available treatment records relevant to 
the claim have been secured.  As the issue before the Board 
involve a legal determination, rather than a medical 
question, further medical examination is not required.  38 
U.S.C.A. § 5103A(d).  Accordingly, the duty to assist has 
been fulfilled.



II.  Earlier Effective Date for a TDIU

A TDIU was awarded to the Veteran as of August 4, 2003.  The 
Veteran, however, believes that he is entitled to an earlier 
effective date of that award.  For the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against his claim.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A.  § 5110 and 38 C.F.R. § 3.400.  
Unless specifically provided otherwise, the effective date of 
an award based on a claim for increase (which includes a 
claim for individual unemployability) shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A.        § 5110(a); see 38 C.F.R. § 3.400.  An 
effective date for a claim for increase may also be granted 
prior to the date of claim if it is factually ascertainable 
that an increase in disability had occurred within one year 
from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 
125, 126 (1997).

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).  Total disability ratings for compensation may 
be assigned when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability.  Id.

A brief description of the facts of this case follows.  The 
Veteran filed a claim for service connection for various 
disabilities, including pseudotumor cerebri, on May 29, 1996.  
In a September 1996 rating decision, the RO granted service 
connection for migraine headaches, rated as zero percent 
disabling, herniated nucleus pulposus at C4-5, rated as 10 
percent disabling, history of renal calculi and urinary tract 
infections, rated as zero percent disabling, and history of 
colon polyp, rated as zero percent disabling.  This combined 
to a 10 percent evaluation.  38 C.F.R. § 4.25.  The RO, 
however, denied service connection for pseudotumor cerebri.  
The Veteran was notified of that decision in a letter dated 
on September 26, 1996, which he did not appeal.

The record shows that the Veteran continued to work until 
July 3, 2003.  In a VA Form 21-4192, his former employer 
stated that he stopped working as an insurance agent on that 
date because of illness.  Then, on August 4, 2003, the 
Veteran filed a claim for service connection for numerous 
disabilities, which included a petition to reopen his 
previously denied claim for service connection for 
pseudotumor cerebri.  

In July 2004, the RO reopened and granted his underlying 
claim for service connection for pseudotumor cerebri, status 
post lumbar to peritoneal shunt placement, assigning a 10 
percent rating from the date he filed his claim on August 4, 
2003, with a temporary 100 percent rating due to surgery and 
a period of convalescence for that disability, from August 
26, 2003, until September 31, 2003.  The RO also granted 
service connection for disabilities associated with his 
pseudotumor cerebri - including tinnitus, rated as 10 percent 
disabling, and peripheral neuropathy of both upper and lower 
extremities, assigning a 20 percent rating for each 
extremity, effective August 4, 2003.  This increased the 
Veteran's combined evaluation to 80 percent as of August 4, 
2003, which meets the schedular criteria for a TDIU. 

On August 13, 2004, the RO received the Veteran's VA Form 21-
8950, Application For Increased Compensation Based On 
Unemployability, which is a claim for TDIU.  The RO initially 
denied the Veteran's TDIU claim in an April 2005 rating 
decision.  But in a March 2006 rating decision, after 
granting an increased rating from 10 to 20 percent for his 
service-connected herniated nucleus pulposus at C4-5, the RO 
granted a TDIU, effective August 4, 2003.  

The Veteran appealed that decision by requesting an effective 
date prior to August 4, 2003, for that award.  At his 
hearing, he testified that he was never properly notified of 
the prior September 1996 rating decision which had initially 
denied his claim for service connection for pseudotumor 
cerebri.  He then stated that the effective date for his TDIU 
should go back to February 2002, since this was when he 
stopped working - although this date is inconsistent with the 
date of July 3, 2003, provided by his former employer.  

The Board has carefully reviewed the evidence of record and 
finds no basis to assign an effective date prior to August 4, 
2003, for the award of a TDIU.  First, since the Veteran 
stopped working on July 3, 2003, there is no legal basis to 
assign an effective date prior to July 3, 2003.  Therefore, 
the Board need not consider the argument that he was never 
properly notified of the September 1996 rating decision.  And 
second, turning to the brief period between July 3, 2003, 
when he stopped working, and August 4, 2003, the effective 
date of the TDIU award, the Board notes that the Veteran did 
not meet the schedular criteria for a TDIU, since his 
combined disability rating was only 10 percent prior to 
August 4, 2003.  

While an extraschedular evaluation could be granted prior to 
that date, the Board has determined that the evidence of 
record fails to show that the Veteran's symptoms associated 
with his service-connected disabilities at that time 
presented such an exceptional or unusual disability picture 
as to warrant extraschedular consideration prior to August 4, 
2003.  Indeed, the only compensable rating during this period 
was the 10 percent rating assigned for his service-connected 
herniated nucleus pulposus at C4-5.  But no medical evidence 
indicates that this disability prevented the Veteran from 
either securing or maintaining gainful employment between 
July 3, 2003, and August 4, 2003.  




	(CONTINUED ON NEXT PAGE)




In conclusion, since the Veteran did not meet the schedular 
criteria for a TDIU prior to August 4, 2003, there is no 
factual or legal basis upon which to premise the grant of an 
effective date prior to August 4, 2003, for that award.  As 
the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

An effective date prior to August 4, 2003, for the grant of a 
total disability rating due to individual unemployability is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


